JjON APPLICATION FOR REHEARING
The expert reports of B. Don Russell and Owens and McDowell were considered on appeal, as they were in the trial court, and they do not, when considered along with the other evidence, show that the trial court was clearly wrong-manifestly erroneous in concluding that the smoke detector manufacturer was free from fault. The testimony of Deborah Mercadel, to what she was told by HANO employees, was not hearsay. See La.Code Evid. art. 801(D)(3)(a).
Accordingly, HANO’s application for rehearing is denied

REHEARING DENIED.